                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

                                         )
RANDY J.M.,                              )
    Plaintiff,                           )
                                         )
     v.                                  )
                                                   C.A. No. 18·175-JJM·LD A
                                         )
NACY BERRYHILL, Acting                   )
Commissioner of Social Security          )
    Defendant.                           )
_____________________________ )

                                      ORDER

      The Administrative Law Judge ("ALJ") concluded that Randy J.M. ("Randy")

was not disabled because he could perform unskilled work available in the economy.

Randy filed a Motion to Reverse (ECF No. 10), the Commissioner filed a Motion to

Affirm (ECF No. 13), and Randy filed a Reply. ECF No. 14. The Magistrate Judge

filed a Report and Recommendatio n ("R&R") (ECF No. 15) recommending that the

Court affirm the Commissioner's finding that Randy was not disabled.          Randy

objected to the R&R (ECF No. 17) and the Commissioner replied. ECF No. 19. This

Court has conducted a de novo review of the motions and the entire record, as well as

Randy's objection to the R&R and the Commissioner responds to the objection.

      For the reasons stated in the R&R, the Court GRANTS the Motion to Affirm

(ECF No. 13) and DENIES the Motion to Reverse.         ECF No. 10. As to Randy's

objections to the R&R, the Court finds that the ALJ's Residual Function Capacity

determination and evaluation of Randy's symptoms is supported by the substantial

weight of the evidence.
John J. McConnell, Jr.
United States District Judge

May 31, 2019




                               2
